MoCLELLAN, C. J.
The bill of exceptions states that defendant “asked the court to give the following charges:” Then follow six charges. And then this further statement of the hill of exceptions: “The court refused to give the above written charges, and the defendant duly and legally excepted to the refusal to give said charges.” There is no assignment of errors. Hence the ruling, or rulings, of the court upon the request for instructions is not brought within the influence of section 613 of the Code. Apart from that section the exception reserved was a general one to the court’s refusal to give six charges. Unless all of them should have been given, it cannot be affirmed that the court was in error.—Alston v. State, 109 Ala. 51, 54; Wesson v. State, 109 Ala. 61, 64. Some of them were clearly bad. Thus charge 1 refers a question of law to the jury.—Miller v. State, 107 Ala. 40. Charge 3 requires an acquittal for the absence of malice though the indictment embraced offenses of which malice is not a constituent, and the jury had a right on the evidence to convict of one of such offenses;and charges 5 and 6 are open to the same objection. We need not consider whether these charges have other faults, or whether other charges correctly declare the law. The case presents no other question, and the judgment must be affirmed.
Affinned.